UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4809

CAROLYN STOVER ROBERTS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CR-98-10-AW)

Submitted: May 10, 2000

Decided: June 20, 2000

Before WILLIAMS, MOTZ, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Walter L. Blair, BLAIR & LEE, P.C., Hyattsville, Maryland; C. Wil-
liam Michaels, Baltimore, Maryland, for Appellant. Lynne A. Bat-
taglia, United States Attorney, Odessa P. Jackson, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Carolyn Stover Roberts appeals the district court's amended judg-
ment modifying her restitution payment schedule. Finding no revers-
ible error, we affirm.

We find no merit in Roberts' argument that she was not liable to
pay the full amount of restitution as ordered by the district court and
contained in the judgment of conviction. Full restitution was within
the range permitted by her plea agreement. At sentencing, the court
informed her that she would be jointly and severally liable for the full
amount of restitution along with her now-deceased husband.

We also find that the district court did not abuse its discretion in
modifying the judgment of conviction after Roberts received a sub-
stantial monetary settlement from Montgomery County because a
police officer shot her husband, causing his death. The receipt of the
settlement sufficiently changed her circumstances to warrant acceler-
ating the restitution payment schedule. See 18 U.S.C. § 3664(k)
(1994).

In addition, we find that the seven-day time period under Rule
35(c) of the Federal Rules of Criminal Procedure is not applicable to
a Government's motion seeking modification of a restitution order
under § 3664(k).

Finally, we conclude that Roberts' due process rights were not vio-
lated when the district court declined to hold a hearing on the Govern-
ment's motion to modify the restitution order. Roberts was served
with notice of the motion and had an opportunity to respond. In addi-
tion, the district court's modification of the judgment of conviction
did not violate Roberts' protection against double jeopardy. She was
always obligated to pay the full amount of restitution and the district
court's modification did not alter that obligation.

Accordingly, we affirm the district court's amended judgment of
conviction. We dispense with oral argument because the facts and

                    2
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

AFFIRMED

                    3